DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Preliminary Amendment
The preliminary amendment filed 11/18/2019 has been entered.  Claims 2-20 are pending in the application.

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claim 2 been renumbered 3.  There are two claims recited as claim 2 in which the second occurrence of “2” is replaced with - - 3 - -.  Moreover, all claims after the first recitation of claim 2 are renumbered since they inherent the error.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  returning the sled proximally after the first advancement stage to be able to be moved again distally in the second advancement stage.  Since the first advancement has the sled moved distally then it needs to be retracted in order to be moved again distally in the second advancement stage.  Is the sled only moved partially during the .
Claim 4 recites the limitation "method of claim 2".  There is insufficient antecedent basis for this limitation in the claim.  Given that there are two recitations of “claim 2”; it is not clear if antecedent basis is achieved and which claim 4 is to depend from.  Dependent claims 5 and 9 inherent the error since they depended from claim 4.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Valentine et al. (US 20150351765 A1).
Regarding claims 2 and 13, Valentine et al. discloses a method of actuating a surgical stapling device (10) comprising: advancing a clamp member (2039) within a tool assembly (116) independently of an actuation sled (148) to a clamped position to move the tool assembly from an open position to an approximated position; advancing the clamp member through a firing stroke including moving the clamp member and the actuation sled distally through a first advancement stage, moving the clamp member proximally independently of the actuation sled through a retraction stage, and moving the clamp member and the actuation sled distally through a second advancement stage to eject staples from the tool assembly ([0124-0126], figs. 22-57).
Regarding claims 3-8, 10-15, and 21, Valentine et al. discloses moving the clamp member and the actuation sled distally through the first 
Regarding claims 16-17 and 19-20, Valentine et al. discloses the clamp member proximally independently of the actuation sled includes moving an engagement member of the clamp member to a position proximally of a cross-member formed on the clamp member, wherein moving the clamp member proximally independently of the actuation sled includes moving the engagement member under the cross-member as the actuation sled is engaged with the stop member (fig. 53-57), wherein advancing the clamp member through the first and second advancement stages of the firing stroke includes advancing the engagement member into the cross-member of the actuation sled to advance the actuation sled, wherein moving the clamp member proximally independently of the actuation sled through the retraction stage includes moving radial extensions of the clamp member within recesses defined by the actuation sled  ([0124-0126], figs. 22-57).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9 and 18, is/are rejected under 35 U.S.C. 103 as being unpatentable over Valentine et al. (US 20150351765 A1) in view of Scirica et al. (US 20130313305 A1).
Regarding claims 9 and 18, a drive screw to advance the clamp member to the clamped position and through the firing stroke.

clamping member proximally while the sled remains distal in the effector and teaches having the sled move with the clamping member if desired. ([00050-0062, 0067], figs. 1-7).
Given the teachings of Valentine et al. to have a clamping member and sled move independently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Valentine et al.’s driving mechanism to include a drive screw to advance the clamp member to the clamped position and through the firing stroke return the clamping member proximally while the sled remains distal in the effector and teaches having the sled move with the clamping member if desired to have a quick greater adjustment of movement and/or increased driving power  as taught by Scirica et al.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 





/ROBERT F LONG/Primary Examiner, Art Unit 3731